Citation Nr: 1535887	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, to include headaches.
 
2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1960 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for head trauma with headaches and difficulty with memory and residuals of cervical disc removal with fusion, partial hemilaminectomy.  A claim for service connection for head trauma, severe neck pain, severe headaches, difficulty with memory, and degenerative disc disease was received in July 2005.

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in San Antonio, Texas (Travel Board hearing).  A transcript of the hearing is of record.  In September 2012, the Board remanded the issues on appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Residuals of Head Trauma

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the March 2013 VA examination report, with regard to the claimed residuals of head trauma, the VA examiner referenced an October 2010 PMR/polytrauma physician note, a March 2011 VA neuropsychological report, and an April 2011 psychology note following neuropsychological testing.  Review of the evidence of record reflects that these treatment records have not been associated with the claims file (either paper or electronic).  The AOJ should attempt to obtain the outstanding VA treatment records referenced in the VA examination report.

Service Connection for a Cervical Spine Disorder

Pursuant to the September 2012 remand instructions, the March 2013 VA examiner opined that the Veteran's cervical spine disability is not related to service or an in-service injury because the evidence of record reflects that the neck pain began in 1984.  The VA examiner noted that spondylosis is common after age 35 and there is no evidence that the current neck disability is related to service.

The Board finds that the March 2013 VA examination report is inadequate because it is based on the inaccurate factual predicate that there is no evidence to support a finding that the Veteran's current cervical spine disability is related to the in-service neck injury.  In an April 2009 private treatment record, Dr. D.H. notes that the Veteran's history is consistent with a cervical injury early in life and opined that the cervical spine disability could have been secondary to the Veteran hitting his head on an airplane during service.  In a May 2009 written statement, Dr. D.H. opined that it is likely and probable that the in-service head injury that knocked the Veteran out and caused cervical pain, which the Veteran reported began after the injury and continued to present, is likely related to the continued degenerative disease that necessitated surgery.  Dr. D.H. based his opinion on the Veteran's reported history that he had cervical spine pain since he hit his head in an airplane accident during service in Vietnam.  It is not clear what, if any, service records Dr. D.H. had access to in determining the severity of the in-service injury when rendering this opinion.

The March 2013 VA examiner did not address the April and May 2009 positive nexus opinions from Dr. D.H., which serve as some evidence that the Veteran's current cervical spine disability may be related to the in-service neck injury.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the cervical spine disability.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to residuals of a head injury, headaches, or other cognitive disorders, specifically the October 2010 PMR/polytrauma physician note, the March 2011 VA neuropsychological report, and the April 2011 psychology note following neuropsychological testing referenced in the March 2013 VA examination report.

2.  Arrange for the claims file to be reviewed by the VA examiner who prepared the March 2013 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the current cervical spine disability.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the cervical spine disability was incurred in or caused by active service?  In answering this question, the VA examiner should note and discuss the April 2009 and May 2009 statements from Dr. D.H. that the severe injury the Veteran reported in service is related to his degenerative disease.

3.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




